                                        Case 5:20-cv-03556-BLF Document 70 Filed 01/22/21 Page 1 of 2




                                   1

                                   2                           UNITED STATES DISTRICT COURT

                                   3                       NORTHERN DISTRICT OF CALIFORNIA

                                   4                                 SAN JOSE DIVISION

                                   5
                                       IN RE GOOGLE DIGITAL
                                   6   ADVERTISING ANTITRUST                   Case No. 20-cv-03556-BLF
                                   7   LITIGATION
                                                                               Case No. 20-cv-08984-BLF
                                   8                                           Case No. 20-cv-09092-BLF
                                   9   SWEEPSTAKES TODAY, LLC,                 Case No. 20-cv-09321-BLF
                                                Plaintiff,
                                  10        v.                                 Case No. 21-cv-00022-BLF
                                  11
                                       GOOGLE LLC, et al.,                     ORDER SETTING CASE
                                  12            Defendants.                    MANAGEMENT CONFERENCE FOR
Northern District of California
 United States District Court




                                                                               FEBRUARY 4, 2021 AT 10AM
                                  13   GENIUS MEDIA GROUP, INC., et al.,
                                                 Plaintiffs,
                                  14        v.
                                  15
                                       ALPHABET INC., et al.,
                                  16             Defendants.

                                  17   STERLING INTERNATIONAL
                                       CONSULTING GROUP,
                                  18              Plaintiff,
                                             v.
                                  19

                                  20   GOOGLE LLC,
                                                Defendant.
                                  21
                                       MARK J. ASTARITA,
                                  22              Plaintiff,
                                            v.
                                  23

                                  24   GOOGLE LLC, et al.,
                                                Defendants.
                                  25

                                  26

                                  27

                                  28
                                           Case 5:20-cv-03556-BLF Document 70 Filed 01/22/21 Page 2 of 2




                                   1          The Court SETS a case management conference for February 4, 2021 at 10AM. The

                                   2   Court wishes to discuss consolidation of the cases at this conference. The parties may each submit

                                   3   a statement of no more than 3 pages (1) discussing consolidation and (2) identifying any other

                                   4   topics that they jointly wish to discuss.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 22, 2021

                                   8                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
